Exhibit 10.7.1

 

AMENDMENT NUMBER 2 TO

1998 INCENTIVE PLAN

 

WHEREAS, the Administrator has deemed it to be in the best interest of the
Company to amend the 1998 Incentive Plan (the “Plan”) to cancel all authorized
but unissued shares of Common Stock eligible for new grants or awards and to
provide all new awards under the 2003 Incentive Plan; and

 

WHEREAS, Article XIII of the Plan permits the Board of Directors to amend the
Plan; and

 

WHEREAS, Article V governs the maximum number of shares authorized for issuance
under the Plan.

 

THEREFORE, the Article V of the Plan is amended and restated effective October
1, 2003 as follows:

 

Article V. Stock Subject to the Plan.

 

Upon the award of shares of Restricted Stock the Company may issue shares of
Common Stock from its authorized but unissued Common Stock. Upon the exercise of
any Option or SAR, the Company may deliver to the Participant (or the
Participant’s broker if the Participant so directs), shares of Common Stock from
its authorized but unissued Common Stock. Effective October 1, 2003,
notwithstanding any other provisions of the Plan, the Administrator shall award
no new shares of Restricted Stock, Options, SARs, or Incentive Awards;
accordingly, effective October 1, 2003, the maximum number of shares available
under the plan since its inception is 2,658,103. If an Option is terminated, in
whole or in part, for any reason other than its exercise or the exercise of a
Corresponding SAR, the number of shares of Common Stock allocated to the Option
or portion thereof shall be cancelled. If an SAR is terminated, in whole or in
part, for any reason other than its exercise or the exercise of a related
Option, the number of shares of Common Stock allocated to the SAR or portion
thereof shall be cancelled. If an award of Restricted Stock is forfeited, in
whole or in part, the number of shares of Common Stock allocated to the award of
Restricted Stock or portion thereof shall be cancelled. If an award of
Performance Shares is forfeited, in whole or in part, without the issuance of an
award of Restricted Stock, the number of shares of Common Stock allocated to the
award of Performance Shares or portion thereof shall be cancelled.

 

ALBEMARLE CORPORATION

/s/    WILLIAM M. GOTTWALD

--------------------------------------------------------------------------------

By:

 

William M. Gottwald

Its:

 

Chairman of the Board